     Case 2:16-cr-00062-LRH-EJY Document 379 Filed 12/22/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10

11
     UNITED STATES OF AMERICA,                        CASE NO. 2:16-cr-00062-LRH-EJY
12
                   Plaintiff,
13                                                    FINDING OF FACT, CONCLUSIONS OF
           vs.                                        LAW AND ORDER
14
     ALISHA PEREZ
15
                   Defendant.
16

17

18                                      FINDINGS OF FACTS

19

20      1. The parties agree to this continuance.
21
        2. In the instant case, a Second Superseding Indictment was filed on July 31, 2019 (ECF
22
           228). Defendant Perez was charged, among others, with the following counts: Conspiracy
23
           to Distribute a Controlled Substance (21 U.S.C. §§ 841(a)(1), (b)(1)(A)(ii), and 846);
24
           Distribution of a Controlled Substance (21 U.S.C. §§ 841 (a)(1), (b)(1)(B)(ii), and 846);
25

26         Conspiracy to Money Launder (18 U.S.C. § 1956(a)(1)(B)(i), and 1956(h)); and

27         Conspiracy to Structure (18 U.S.C. §371 and 31 U.S.C. § 5324(a)(1) & (d)(1)).
28
     Case 2:16-cr-00062-LRH-EJY Document 379 Filed 12/22/20 Page 2 of 4


 1      3. On October 7, 2020 Ms. Perez pleaded guilty to Conspiracy to Structure (18 U.S.C. §371
 2          and 31 U.S.C. § 5324(a)(1) & (d)(1)). Ms. Perez’s sentencing hearing was scheduled for
 3
            December 29, 2020.
 4
        4. On December 21, 2020, Counsel Tirinnanzi was diagnosed with shingles and is currently
 5
            under the care of a medical doctor. As of December 22, 2020, the symptoms are rapidly
 6

 7          progressing and given the prognosis, her ability to prepare and meaningfully participate

 8          in the sentencing as currently scheduled has been severely compromised. Furthermore,

 9          Counsel Bliss is experiencing concerning symptoms in light of the current pandemic and
10
            in an abundance of caution has scheduled a COVID-19 test for this week.
11
        5. The additional time requested by this stipulation is reasonable pursuant to Fed. R. Crim.
12
            P. 32(b)(2), which states that the “court may, for good cause, change any time limits
13
            prescribed [for sentencing] in this rule.” Furthermore, a delay in sentencing does not
14

15          implicate or undermine the defendant’s speedy trial rights under the United States

16          Constitution. See Betterman v. Montana, 136 S.Ct. 1609, 1617-18 (2016).
17      6. This is the first request for a continuance of the sentencing. The additional time requested
18
            herein is not sought for purposes of delay. No further continuances are anticipated, as Ms.
19
            Perez is eager to reach resolution in the matter.
20
        7. Denial of this request for a continuance would deny counsel for Ms. Perez sufficient time
21

22          to effectively and thoroughly prepare for sentencing, taking into account due diligence.

23          Accordingly, a denial of this request for continuance could result in a miscarriage of

24          justice.
25                                      CONCLUSION OF LAW
26
            For all the above-stated reasons, the ends of justice are served by granting the requested
27
     continuance for the following reasons: Additional time requested by this stipulation is reasonable
28
     Case 2:16-cr-00062-LRH-EJY Document 379 Filed 12/22/20 Page 3 of 4


 1    pursuant to Fed. R. Crim. P. 32(b)(2), which states that the “court may, for good cause, change
 2    any time limits prescribed [for sentencing] in this rule.” Furthermore, a delay in sentencing does
 3
      not implicate or undermine the defendant’s speedy trial rights under the United States
 4
      Constitution. See Betterman v. Montana, 136 S.Ct. 1609, 1617-18 (2016). Failure to grant the
 5
      continuance would deny parties sufficient time to meaningfully continue to prepare for
 6

 7    sentencing, considering the exercise of due diligence. Accordingly, a denial of this request for

 8    continuance could result in a miscarriage of justice.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
     Case 2:16-cr-00062-LRH-EJY Document 379 Filed 12/22/20 Page 4 of 4


 1

 2
                                               ORDER
 3
            Based upon the stipulation of the parties, and good cause appearing, it is hereby
 4
     ORDERED that Ms. Perez’s sentencing hearing currently set for December 29, 2020 at 11:00 a.m.
 5
     be VACATED.
 6
            IT   IS   FURTHER      ORDERED       that   the          sentencing       hearing   is   reset
 7
     for Thursday, February 18, 2021, at the hour of 11:00 a.m. before Judge Larry R. Hicks.
 8
            IT IS SO ORDERED.
 9

10

11
     DATED this 22nd day of December, 2020.
12                                                       This is good LRH signature




13

14

15
                                                        _______________________________
16
                                                        LARRY R. HICKS
17                                                      UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24

25

26

27
28
